This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,128

 5 BRENNAN SLADE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark Terrence Sanchez, District Judge

 9   Hector H. Balderas, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION
 1 BUSTAMANTE, Judge.

 2   {1}   Defendant appeals from the judgment and sentence setting forth his convictions

 3 for the petty misdemeanor of concealing identity and for felony possession of a

 4 controlled substance. [RP 99] Our second calendar notice proposed (1) to affirm

 5 Defendant’s conviction for concealing identity, and (2) to reverse and remand for a

 6 new trial for Defendant’s possession of a controlled substance conviction based on the

 7 failure to instruct on the elements of the crime. In its response, the State provides that

 8 it will not be filing a memorandum in opposition.

 9   {2}   For the reasons detailed in our second notice, we affirm Defendant’s conviction

10 for concealing identity, and reverse and remand for a new trial for Defendant’s

11 conviction for possession of a controlled substance.

12   {3}   IT IS SO ORDERED.

13

14                                      _______________________________________
15                                      MICHAEL D. BUSTAMANTE, Judge

16 WE CONCUR:


17
18 CYNTHIA A. FRY, Judge


19
20 J. MILES HANISEE, Judge

                                               2